I quite agree with the viewpoint so persuasively presented and offer some additional comments.
In the present posture of a nolle, the defendant could be reindicted (albeit mistakenly) and held for trial, with the likelihood that the case would again be nolled as the facts came to light. Defendant should be spared the worry and anxiety of such an occurrence which our holding would prevent. Moreover, if reindicted, the defendant or the state should be spared the additional cost of hiring or assigning counsel to obtain the discharge due the defendant under the undisputed facts connected with this unseasonably brought trial. *Page 201